Case 1:21-cv-04738-DLC Document 28-2 Filed 09/09/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NITETEK LICENSING LLC,
Plaintiff,

Vv. CIVIL ACTION NO, 1:21-cv-02773 (LJL)
EVBOX NORTH AMERICA INC.,

Defendant.

AFFIDAVIT

Pursuant to Local Rule 1.3, I, David W. deBruin, Esquire, being duly sworn, hereby
deposes and say that I have never been convicted of a felony. I am admitted, practicing and in
good standing as a member of the Bars of Delaware, New Jersey and Pennsylvania. I have not
been censured, suspended or disbarred and am not the object of any pending disciplinary
proceedings in any jurisdiction where the appiicaut has been admitted generally, pro hac vice, or
any other way.

] further state that the payment for the pro hac vice, application in the amount of Two

 

 

Date: Z| Davi W. deBruin, Esquire (DE ID 4846)
Gawthrop Greenwood P.C.
3711 Kennett Pike, Suite 100
Wilmington, DE 19807
(302) 777-5353
ddebruin@gawthrop.com

SWORN TO AND SUBSCRIBED before me the day, month and year aforesaid.

(bezeE Lil J bovacl

NOTARY PUBLIC_7

 

Commonwealth of Pennsylvania - Notary Seal
Catherine E. O'Donnell, Notary Public
Chester County
My commission expires December 6, 2022
Commission number 1342243

Member, Pennsylvania Association of Notaries

 

 

 
